DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 16 in the reply filed on December 28, 2021 is acknowledged.  The traversal is on the ground(s) that as the claims of the present application would be part of an overlapping search area, there is no undue burden on the Examiner to search all the claims.  This is not found persuasive because as stated in the previous Restriction Requirement mailed on December 15, 2021, the two groups of claims are directed to two distinct inventions where Group II, representing the product, can be used in a materially different method. Furthermore, the search strategy would be different as different classification and different keywords would be necessary to search the limitations of the method compared to the composition in any and all methods, representing a serious search burden. The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsukamoto US 2013/0295287 A1 (hereafter “Tsukamoto”).
Regarding claims 1, 2, 3, 4, 6, 7, 8; Tsukamoto is directed to compositions and processes for forming layers that are to be plated with metals (Abstract; ([0002], [0031], [0157]). Tsukamoto disclose a method comprising: providing a substrate e.g. a metal substrate [metal basal body] ([0157], [0163], [0167], [0173], contacting a polymeric composition for forming the layer to be plated onto the substrate ([0157], [0195] – [0199]), curing the polymeric composition by applying energy ([0200] – [0212]), and subsequently forming a metal film onto the cured polymeric composition ([0157], [0242] – [0254]). The composition comprises a solvent ([0195] – [0199]) and a composition that comprises one or more interactive-group containing units [terminal structures] as exemplified by the structure formula ([0072] – [0073], formula mapping generally to claimed formula (2) and in some embodiments formula (1)): 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R5 is a a hydrogen atom or optionally substituted alkyl group ([0073]), X is a single bond, an ester group (-COO-), an amide group (----CONH-) [reading on instant claim 1’s “L2”], an ether group (-O-) or an optionally substituted aromatic hydrocarbon 2 is inter alia a methylene group , ethylene group [n=2 with respect to formula (1)], propylene group [n=3 with respect to formula (1)], butylene group [generally allows for interpretation under formula (1) where a terminal hydrogen inherent in the alkylene groups would read on instant claim 1’s “X” ] and phenylene group which may be optionally substituted with methoxy group, hydroxy group, chlorine atom, bromine atom, fluorine atom or the like, and combination groups ([0088] – [0089]); and W is a functional group that may interact with the electroless plating catalyst ([0090]). The functional group that may interact may be inter alia a hydroxyl group, an ester group, thiol groups [-SH group], phosphate [phosphoric acid] groups and carboxyl groups ([0062] – [0063]). Two or more types of the functional groups may serve as Ws in different terminal structures contained in the polymer [partially meeting claims 2 – 3] ([0064]). Specific terminal end groups are also disclosed in paragraph [120] – [0122], such as:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

,thus describing an anticipatory example.

Regarding claim 11, Tsukamoto discloses that the metallic material of the substrate may be e.g. selected from aluminum, zinc, copper, mixtures thereof and alloys thereof ([0173]). Tsukamoto also discloses that the metal film may be formed from .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 9, 10, 12 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto as applied to claims 1 – 4, 6 – 8 and 11 above.
Regarding claims 5, 12, 13, 14, 15; while Tsukamoto discloses the limitations of the instant claims that depend on claim 12 as discussed above with respect to the rejection of claims  2 – 8, Tsukamoto does not expressly teach an embodiment where the polymer comprises a first terminal structure represented by a moiety following formula (1) with A1 being a phosphoric acid group; and where the polymer comprises a second terminal with a second terminal structure represented by a moiety following formula (2) with A2 being a nitrile group, a carboxy group, an ester group, and a hydroxy group.
However, Tsukamoto does disclose that phosphate [phosphoric acid] groups, nitrile group, a carboxy group, an ester group, and a hydroxy group are suitable as groups that are capable of interacting with metals ([0062] – [0063]). Furthermore, Tsukamoto discloses that phosphate groups and carboxylate groups are preferable because they enhance wettability of the layer to be plated with plating solutions used for inter alia electroless deposition ([0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisaged or otherwise have modified the composition utilized in the method of Tsukamoto to have different terminal 
Regarding claims 9, 10, 16; Tsukamoto discloses that inter alia styrene may be used as a monomer for the synthesis [from which a structural unit is derived from] of the polymer used in the composition ([0123], [0141]). 
While Tsukamoto does not expressly teach a specific embodiment of a polymer with the structural unit, Tsukamoto does recite that the monomer is known for the same purpose as species that do have specific embodiments, such as methacrylamides like hexamethylene-bis-acrylamide (Table 3; [0141], [0317]). As taught by Tsukamoto, the use of styrene as a foundational monomer to derive a structural unit is known to be suitable for the purpose of synthesizing polymers on which a metal film is plated thereon.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 2010/0323174 A1, WO2012/046615 A1, JP2009/263703A, WO 2008/050631 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717